Citation Nr: 0921103	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-07 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for neck pain.

2.  Entitlement to service connection for left ankle sprain.

3.  Entitlement to service connection for right ankle sprain.

4.  Entitlement to service connection for right knee pain.

5. Entitlement to service connection for a left plantar 
callus (claimed as left foot pain).

6.  Entitlement to service connection for bilateral hand 
pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1991 to April 
1992 and from October 1992 to September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision, issued in March 
2005, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which denied service 
connection for neck pain, left ankle sprain, right ankle 
twist/sprain, right knee pain and bilateral hand pain.  

The Veteran's claims file was transferred to the Honolulu, 
Hawaii RO in August 2006.

In a statement received by the Honolulu RO August 30, 2006, 
the Veteran stated that she no longer wished to have a 
hearing.  Her request for a hearing is considered withdrawn.  
38 C.F.R. § 20.704(e) (2008).  


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
Veteran has a disorder manifested by neck pain that is 
related to service.

2.  There is no competent medical evidence showing that the 
Veteran has a left ankle sprain that is related to service.

3.  There is no competent medical evidence showing that the 
Veteran has a right ankle sprain that is related to service.

4.  There is no competent medical evidence showing that the 
Veteran has a disorder manifested by right knee pain that is 
related to service.

5.  There is no competent medical evidence showing that the 
Veteran has a left plantar callus (claimed as left foot pain) 
that is related to service.
 
6.  There is no competent medical evidence showing that the 
Veteran has a disorder manifested by bilateral hand pain that 
is related to service.


CONCLUSIONS OF LAW

1. A disorder manifested by neck pain was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303 (2008).   
 
2.  A left ankle sprain was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303 (2008).   

3.  A right ankle twist/sprain was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303 (2008).   

4.  A disorder manifested by right knee pain was not incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303 (2008).   

5.  A left plantar callus (claimed as left foot pain) was not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).   

6.   A disorder manifested by bilateral hand pain was not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant in October 2004 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although this notice was not provided until 
August 2006, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports and lay statements have been 
associated with the record.  The Board notes that additional 
service treatment records have been added to the claims file 
since the most recent supplemental statement of the case was 
issued in February 2008.  However, as these records do not 
provide any evidence that the Veteran has any current 
disorders, the Board finds that a remand is unnecessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).  

The appellant was afforded a VA medical examination in 
October 2004.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Anaylsis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Service connection - neck pain

Service treatment records show that the Veteran was seen in 
May 1998 after a motor vehicle accident.  She had neck 
tenderness and pain in her right shoulder.  She was given 
naproxen.  In October 1999, the Veteran was in another motor 
vehicle accident, and complained of pain to the base of her 
neck, to the right arm.  Flexion and extension of the 
cervical spine were within normal limits.  She was given 
Motrin and told to ice and rest.  Contemporaneous x-rays 
revealed a straightening of the cervical spine, which the 
examiner felt may be due to muscular spasm or ligamentous 
injury, or may be positional.  Flexion and extension lateral 
views of the cervical spine showed no fracture or 
subluxation.  Airway and soft tissues were normal.  The 
Veteran was seen again the following day, and complained of 
pain in the back of her neck which radiated down her right 
arm.  She had no numbness or tingling and had good range of 
motion of her cervical spine.  The assessment was a 
contusion.  She was given Tylenol and told to ice.  The 
following week, she was seen again with continued neck pain 
radiating into her right arm.  The assessment was neck strain 
with muscle spasm.  She was put on a profile for two weeks.  
A November 1999 service treatment record reflects that the 
Veteran reported that she was still having neck pain.  The 
assessment was possible somatic dysfunction of the cervical 
spine secondary to the motor vehicle accident.  January 2004 
service treatment records show that the Veteran reported neck 
and shoulder pain when she woke up from her knee surgery.  
She was assessed with muscle spasms in her neck on the left 
side and was given medication.  She was told to return to the 
clinic if the symptoms persisted.  The Veteran's separation 
Reports of Medical History and Examination do not reflect 
reports of neck pain or a diagnosis of a neck disorder.

At her October 2004 VA spine examination, the Veteran 
reported that she had neck strain with muscle spasms as a 
result of several in-service motor vehicle accidents, which 
were treated with pain medication and physical therapy.  Upon 
examination, there was no evidence of muscle spasm, atrophy, 
guarding, pain with motion or tenderness of the cervical 
spine.  The Veteran had full range of motion of her cervical 
spine without pain.  An x-ray of the cervical spine was 
normal, with some reversal of curvature.  The examiner 
concluded that it was a normal examination, with a history of 
cervical strain which had resolved.  

Based upon the evidence of record, the Board finds that the 
Veteran does not have a current cervical spine disorder which 
is related to service.  As noted above, service connection is 
warranted when there is medical evidence of a current 
disability as established by a medical diagnosis, of 
incurrence of a disease or injury in service, established by 
lay or medical evidence and of a nexus between the in-service 
injury or disease and the current disability established by 
medical evidence.  Boyer, supra. 
While there were reports of pain in her neck while on active 
duty, there was no indication of treatment for or a diagnosis 
of a neck disorder upon her discharge.  In addition, the 
October 2004 VA examiner determined that it was a normal 
examination, with a history of cervical strain which had 
resolved.  To the extent that the Veteran continues to have 
neck pain, the Board notes that pain is not a separate 
disability for VA disability compensation purposes.  Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).   As 
such, the Board finds that service connection for a cervical 
spine condition must be denied. 

Service connection - left ankle sprain

Service treatment records show that the Veteran was seen in 
April 2004 for left ankle pain which she had for 
approximately one week.  She did not recall an injury to her 
ankle.  There was no swelling or edema, but there was pain on 
bringing foot back, rotation and touch.  The assessment was 
left ankle talar instability.  A May 2004 service treatment 
record shows that the Veteran had a chronic left ankle 
sprain.  The Veteran's separation Report of Medical History 
shows that she reported numbness and tingling in the left 
ankle.  Her separation Report of Medical Examination did not 
reflect any diagnosis of a left ankle disorder.  

At her October 2004 VA examination, the Veteran had 
dorsiflexion of her left ankle to 20 degrees and plantar 
flexion to 45 degrees, with no pain and no limitation of 
motion on repetitive use.  There was no instability, no 
tendon abnormality and non angulation.  A contemporaneous 
left ankle x-ray was normal.  The examiner noted that it was 
a normal examination of the Veteran's left ankle, and 
assessed status post left ankle sprain which had resolved. 

Based upon the evidence of record, the Board finds that the 
Veteran does not have a current left ankle disorder which is 
related to service.  While there were reports of pain in her 
left ankle while on active duty and a diagnosis of chronic 
left ankle sprain, there was no indication of treatment for 
or a diagnosis of a left ankle disorder upon her discharge.  
In addition, the October 2004 VA examiner opined that her 
left ankle sprain had resolved.  Without a currently 
diagnosed disorder, service connection is not warranted.  
Boyer, supra.  The Board notes that left ankle pain is not a 
separate disability for VA disability compensation purposes.  
Sanchez, supra.   As such, the Board finds that service 
connection for a left ankle disorder must be denied. 

Service connection - right ankle twist/sprain

A June 1999 service treatment record shows that the Veteran 
was seen for right ankle pain after stepping in a hole.  She 
had swelling in the right lateral inferior distal malleolus.  
The impression was a grade II ankle sprain.  She was given 
Motrin and was instructed to rest, ice and attend physical 
therapy.  A contemporaneous x-ray revealed lateral swelling, 
but otherwise a normal ankle series.  Her separation Reports 
of Medical History and Examination do not reflect any 
treatment for or diagnosis of a right ankle disorder.  

The October 2004 VA examination shows that the Veteran 
reported that she stepped into a hole and sprained her right 
ankle while in the service.  She reported that she had severe 
pain, could not bear weight and had swelling.  She indicated 
it was treated with ice, medication, activity restrictions 
and crutches.  She had no recurrence since the initial 
resolution.  Upon examination, the Veteran had dorsiflexion 
of her right ankle to 20 degrees and plantar flexion to 45 
degrees, with no pain and no limitation of motion on 
repetitive use.  There was no instability, no tendon 
abnormality and non angulation. A contemporaneous right ankle 
x-ray was normal.  The examiner noted that it was a normal 
examination of the Veteran's right ankle, and assessed status 
post right ankle sprain which had resolved. 

Based upon the evidence of record, the Board finds that the 
Veteran does not have a current right ankle disorder which is 
related to service.  While there was an in-service report of 
the Veteran spraining her right ankle, there was no 
indication of treatment for or a diagnosis of a right ankle 
disorder upon her discharge.  In addition, the October 2004 
VA examiner opined that her right ankle sprain had resolved.  
Without a currently diagnosed disorder, service connection is 
not warranted.  Boyer, supra.  The Board notes that right 
ankle pain is not a separate disability for VA disability 
compensation purposes.  Sanchez, supra.   As such, the Board 
finds that service connection for a right ankle disorder must 
be denied. 

Service connection - right knee pain

Service treatment records show that the Veteran was seen in 
September 1994 for recurring knee pain.  A contemporaneous x-
ray was within normal limits and the assessment was overuse.  
In September 1995, the Veteran reported that her knees were 
giving out.  The examiner noted a normal knee examination.  
In September 1999 she was seen for right knee pain, which had 
been occurring for approximately once month.  The assessment 
was retropatellar pain syndrome and pes anserine bursitis.  
She was given Motrin and was instructed to ice and attend 
physical therapy.  She was seen a few weeks later with 
continuing pain and a question of tendonitis.  A 
contemporaneous x-ray revealed no evidence of fracture, 
dislocation or other abnormality.  No joint effusion or 
significant arthritic change was seen.  The joint space was 
adequately maintained.   She was treated again in November 
1999 for patellofemoral syndrome and was again sent to 
physical therapy.  Her Reports of Medical History and 
Examination did not reflect any treatment for or diagnosis of 
a right knee condition.

At her October 2004 VA examination, the Veteran indicated 
that there was no specific injury or event which caused her 
right knee pain, but that she developed knee pain and 
swelling after training.  She reported that she had been 
diagnosed with knee strain and was treated with ice, 
medication, physical therapy and temporary restrictions.  She 
had a recurrence of right knee pain in the prior nine months 
secondary to her gait change after left knee surgery.  Upon 
examination, the Veteran has range of motion of her right 
knee from 0 to 120 degrees, with no pain or limitation of 
motion on repetitive use.  A contemporaneous x-ray revealed a 
normal right knee. The examiner opined that it was a normal 
right knee examination and assessed status post right knee 
strain which had resolved.

Based upon the evidence of record, the Board finds that the 
Veteran does not have a current right knee disorder which is 
related to service.  While there were in-service reports of 
right knee pain and right retropatellar pain syndrome and pes 
anserine bursitis along with a question of tendonitis, there 
was no indication of treatment for or a diagnosis of a right 
knee disorder upon her discharge.  In addition, the October 
2004 VA examiner opined that she had a right knee strain 
which had resolved.  Without a currently diagnosed disorder, 
service connection is not warranted.  Boyer, supra.  The 
Board notes that right knee pain is not a separate disability 
for VA disability compensation purposes.  Sanchez, supra.   
As such, the Board finds that service connection for a right 
knee disorder must be denied. 

Service connection - left plantar callus (claimed as left 
foot pain)

Service treatment records show that, in April 1996, the 
Veteran complained of pain in her left foot.  She stated she 
had something hard with burning on the bottom of her left 
foot for three to four days.  She was diagnosed with a left 
plantar callus, which was shaved.  An August 1999 service 
treatment record shows that the Veteran had an insect bite on 
the second toe on her left foot.  Her separation Report of 
Medical History shows that she indicated that she had 
numbness and tingling in her left foot.  Her Report of 
Medical Examination did not reflect any treatment for or 
diagnosis of a left foot disorder.  

The October 2004 VA examination shows that the Veteran 
reported that she had left foot pain in service, associated 
with a callus.  The callus was excised at the clinic and the 
symptoms were resolved, without recurrence.  The examiner 
noted that it was a normal examination of the left foot, 
status post excision of the plantar callus, with pain 
resolved and no recurrence. 

Based upon the evidence of record, the Board finds that the 
Veteran does not have a current left foot disorder which is 
related to service.  While there was an in-service diagnosis 
of a left plantar callus and she reported numbness and 
tingling in her left foot upon separation, her Report of 
Medical Examination did not reflect any treatment for or 
diagnosis of a left foot disorder.  In addition, the October 
2004 VA examiner opined that her left foot was normal 
examination, status post excision of the plantar callus, with 
pain resolved and no recurrence.  Without a currently 
diagnosed disorder, service connection is not warranted.  
Boyer, supra.  The Board notes that left foot pain is not a 
separate disability for VA disability compensation purposes.  
Sanchez, supra.   As such, the Board finds that service 
connection for a left foot disorder must be denied. 

Service connection - bilateral hand pain

A June 2003 service treatment record shows that the Veteran's 
left and right hands were painful and felt swollen.  There 
was no trauma, pitting edema or infection and no history of 
pain or swelling.  The assessment was bilateral hand 
swelling, which was resolving.  The Veteran's separation 
Reports of Medical History and Examination did not reflect 
any diagnosis of or treatment for any hand disorder.

The October 2004 VA examiner noted that the Veteran had a 
normal bilateral hand examination and that she had bilateral 
hand pain with no recurrence.  

Based upon the evidence of record, the Board finds that the 
Veteran does not have a current bilateral hand disorder which 
is related to service.  While there was a service treatment 
record which showed that the Veteran's left and right hands 
were painful and felt swollen, the only assessment was 
bilateral hand swelling, which was resolving.  The Veteran's 
separation Reports of Medical History and Examination did not 
reflect any diagnosis of or treatment for any hand disorder.  
In addition, the October 2004 VA examiner opined that she had 
a normal bilateral hand examination and that she had 
bilateral hand pain with no recurrence.  Without a currently 
diagnosed disorder, service connection is not warranted.  
Boyer, supra.  The Board notes that bilateral hand pain is 
not a separate disability for VA disability compensation 
purposes.  Sanchez, supra.   As such, the Board finds that 
service connection for a bilateral hand disorder must be 
denied. 

As noted, the Veteran has contended that her claimed 
disorders on appeal began while in service; however, the 
Veteran, as a lay person, is not competent to render opinion 
regarding medical diagnosis or medical opinion on etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for neck pain is denied.

Service connection for left ankle sprain is denied.

Service connection for right ankle twist/sprain is denied.

Service connection for right knee pain is denied.

Service connection for left plantar callus (claimed as left 
foot pain) is denied.

Service connection for bilateral hand pain is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


